Citation Nr: 0415612	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for post-traumatic 
osteoarthritis.

3.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from October 1941 to October 1942, and with 
the Regular Philippine Army from March 1945 to June 1946.  He 
was a prisoner of war (POW) in Japanese captivity from May 
1942 to October 1942.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.

The Board observes that the veteran's initial claim for 
service connection for a number of disabilities, including 
those now before the Board, was denied by a September 1999 
rating decision.  The veteran submitted a timely notice of 
disagreement (NOD) and the RO provided him a statement of the 
case (SOC) in August 2000.  The veteran did not submit a 
timely substantive appeal.  

Thereafter, the veteran submitted a new claim for service 
connection in August 2002.  The RO denied service connection 
for a number of disabilities in a November 2002 rating 
decision, including those now before the Board.  The veteran 
did not submit an NOD.  The RO denied service connection for 
ischemic heart disease, post-traumatic osteoarthritis and 
emphysema in a February 2003 rating decision.  The veteran 
submitted a March 2003 NOD with the February 2003 rating 
decision.  Accordingly, only these three issues are currently 
before the Board.  

The issue of entitlement to service connection for ischemic 
heart disease will be addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran's osteoarthritis is 
degenerative in nature, not post-traumatic in origin.  

3.  The competent medical evidence indicates that the 
veteran's emphysema was not present during service or for 
decades thereafter, nor does it link it to his service.  


CONCLUSIONS OF LAW

1.  Service connection for post-traumatic osteoarthritis is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  Service connection for emphysema is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The veteran filed his claim for service connection after the 
enactment of the VCAA.  As a result, compliance is required 
with the notice and duty to assist provisions contained in 
the law with regard to the this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 2003 rating decision on appeal 
and the July 2003 statement of the case (SOC) adequately 
informed him of the information and evidence needed to 
substantiate his claims.  The Board observes that an August 
2002 VCAA notice letter, the July 2003 SOC and an October 
2003 VCAA notice letter informed him of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his service connection 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all available service medical records 
and post-service medical records.  The appellant has not 
indicated that there are any additional medical records 
available to substantiate his claims.  In a November 2003 
statement, the veteran stated that he had already submitted 
pertinent documents, implying that he had no additional 
evidence to submit.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in September 2003 VA conducted a medical 
examination with regard to the veteran's claimed post-
traumatic osteoarthritis, which is a POW-presumptive 
disability.  The Board finds that the relevant medical 
evidence of record, to include the report of this VA 
examination, contains sufficient detail to make a decision on 
this issue.  Thus, there is no duty to provide another 
examination with regard to this issue on appeal.  38 U.S.C. § 
5103A(d);  38 C.F.R. § 3.159(c)(4).  

Turing to the veteran's claim for service connection for 
emphysema, with no objective medical evidence of any 
complaints, symptoms, findings or diagnoses during his period 
of active duty; and no competent medical evidence of 
emphysema for decades following his separation from service, 
no nexus opinion regarding this claim is required.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there is 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  In this case, there is no in-service indication 
of emphysema, or post-service medical evidence of emphysema 
for decades following the veteran's separation from service.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to this service connection 
claim.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board further notes that, during the pendency of his 
claim the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra; 
Pelegrini, supra. 

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided the veteran notice 
of the VCAA with regard to his claims for service connection 
prior to the February 2003 rating on appeal, and prior to a 
November 2002 rating decision denying the claims.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his service 
connection claims.  In its August 2002 letter, the RO 
informed the veteran that he could "... tell us about any 
additional information or evidence that you want us to try to 
get for you."  In its October 2003 letter, the RO informed 
the veteran that he could "... tell us about any additional 
evidence or information that you want us to try and get for 
you."  In a March 2004 letter to the veteran informing him 
that his claims had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In the case of 
the veteran's service connection claims, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim for service connection 
for a psychiatric disability, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
service connection claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran contends that he has post-traumatic 
osteoarthritis as a result of his POW captivity.  He also 
asserts that he has emphysema as a result of his service.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of the veteran's separation physical examination 
is negative for complaints, symptoms, findings or diagnoses 
pertaining to heart or lung disease.  Lung and chest X-rays 
were negative.  

The report of an August 1998 VA POW Protocol examination 
provides a pertinent diagnosis of chronic bronchitis and 
emphysema; there was no objective evidence of ischemic heart 
disease at the time of the examination; and degenerative 
arthritis, both ankles and knees.  Attached August 1998 VA X-
ray reports provide impressions of degenerative arthritis of 
both ankles and both knees.  

A March 2002 certification from M.R.M., Jr., M.D., provides 
that the veteran had been in his medical care since January 
1998 for, inter alia, pedal edema due to beriberi with 
osteoarthritis; and chest pain, moderate to severe, on and 
off, due to ischemic heart disease.  

The veteran was provided a VA orthopedic examination in 
September 2002, that included a review of the veteran's 
claims file.  The report reviews the relevant history and 
sets forth current findings.  The diagnosis was degenerative 
joint disease, knees and ankle.  The examiner specified that 
the arthritis was degenerative in nature and not post-
traumatic.  

Private X-ray reports dated in December 2002 provide an 
impression of degenerative arthritis, both knees; and 
pulmonary emphysema.

Legal Analysis 

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  Id., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
osteoarthritis and emphysema.  

Turning first to the claim for service connection for post-
traumatic osteoarthritis, the Board observes that the 
pertinent competent medical evidence indicates that the 
veteran's osteoarthritis is degenerative, not traumatic, in 
nature.  August 1998 VA X-ray reports provide impressions of 
degenerative arthritis of both ankles and both knees.  The 
March 2002 certification from Dr. M.R.M. only refers to 
osteoarthritis; it does not specify that it was traumatic in 
origin.  The September 2002 VA orthopedic examination report 
specifies that the veteran's arthritis was degenerative in 
nature and not post-traumatic.  December 2002 private X-ray 
reports provide a pertinent impression of degenerative 
arthritis.  The VA examinations are far more thorough in 
nature and unequivocally rule out a diagnosis of post-
traumatic arthritis.  The Board must conclude that the 
preponderance of the competent medical evidence is against 
the claim.

The Board is cognizant of the veteran's own contentions that 
he now has post-traumatic osteoarthritis.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis.  Espiritu, supra.  Thus, his own contentions do 
not constitute competent medical evidence of the claimed 
disability.  

The Board notes that Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the overwhelming preponderance of the evidence is 
against a diagnosis of arthritis that is traumatic in origin, 
the Board must deny this claim.

As to the veteran's remaining claim, the competent medical 
evidence of record demonstrates he does have emphysema.  
Nevertheless, there is no evidence linking it to his service.  
The veteran's separation medical report is negative for 
relevant complaints, symptoms, findings or diagnoses.  The 
post-service medical record is negative for any indication of 
emphysema for decades following the veteran's separation.  
There is no medical opinion linking the veteran's current 
emphysema to his service.  As noted above, the veteran is not 
competent to offer an opinion requiring medical knowledge 
(such as etiology, or an attribution of cause and effect), 
and thus his own contentions do not constitute competent 
medical evidence linking his current emphysema to his service 
decades earlier.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for post-traumatic 
osteoarthritis is denied.

Entitlement to service connection for emphysema is denied.




REMAND

A preliminary review of the evidence indicates that the 
veteran's claim for service connection for ischemic heart 
disease requires additional development.  

The report of an August 1998 VA cardiology examination, 
conducted in connection with a VA POW Protocol examination, 
provides that there was no objective evidence of ischemic 
heart disease at the time of the examination.  The examiner 
commented that the veteran's present symptom of easy fatigue 
was secondary to a lung condition (chronic bronchitis, 
emphysema).  

A March 2002 certification from M.R.M., Jr., M.D., provides 
that the veteran had been in his medical care since January 
1998 for, inter alia, pedal edema due to beriberi with 
osteoarthritis; and chest pain, moderate to severe, on and 
off, due to ischemic heart disease.  A January 1998 treatment 
note from Dr. M.R.M. relates that the veteran had chest pain 
(Ischemic heart disease).

The veteran was provided a VA cardiology examination in 
September 2002, that included a review of the veteran's 
claims file.  The report reviews the relevant history and 
sets forth current findings.  The report of a September 2002 
VA echocardiogram is attached.  There is no report of an EKG 
associated with the examination report.  The final diagnosis 
was no objective evidence of ischemic heart disease.  

The report of a private January 2003 echocardiogram on file 
shows that that study was again abnormal; the results are 
somewhat different from those of the September 2002 VA 
echocardiogram.  The report does not contain a diagnosis or 
impression.  

In light of the foregoing, the Board finds that the veteran 
should be afforded another  VA cardiology examination that 
includes a review of all of the relevant medical records, to 
include the results of the recent echocardiogram noted above, 
an EKG, and a stress test if indicated, to determine if this 
former POW has ischemic heart disease.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, the RO is requested to ensure compliance with 
all notification and development actions required by VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  
See also 38 C.F.R. § 3.159 (2003).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for service connection for 
ischemic heart disease of the impact of 
the notification requirements on the 
claim.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should arrange for a VA 
cardiology examination to determine 
whether the veteran has ischemic heart 
disease.  The claims file must be made 
available to and reviewed by the examiner.  
The examiner is requested to note that: 1) 
the report of the August 1998 VA 
cardiology examination, which provides 
that there was no objective evidence of 
ischemic heart disease; 2) a private March 
2002 medical certification, which reflects 
that the veteran had been in the private 
physicians' medical care since January 
1998 for, inter alia, chest pain, moderate 
to severe, on and off, due to ischemic 
heart disease; 3) a January 1998 treatment 
note from the same private physician, 
which relates that the veteran had chest 
pain due to ischemic heart disease; 4) the 
report of a September 2002 VA cardiology 
examination (with an attached 
echocardiogram report), which provides 
that there was no objective evidence of 
ischemic heart disease, although there is 
no indication that an EKG was done at that 
time; 5) the report of January 2003 
private echocardiogram, which was abnormal 
and include findings that are somewhat 
different from those of the September 2002 
VA echocardiogram.

Following the review of the claims file, a 
current physical examination, a current 
EKG, and any other tests that are deemed 
necessary (i.e., stress test), the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that the findings of 
the January 2003 private echocardiogram 
are consistent with ischemic heart 
disease, and whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has a current 
diagnosis of ischemic heart disease.  Any 
opinions expressed must be accompanied by 
a rational.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
ischemic heart disease.  If the benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue an SSOC, which should contain 
notice of all relevant action taken on 
the claim.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



